758 N.W.2d 571 (2008)
Jana SMITH, Plaintiff,
v.
PARKLAND INN/CASUALTY RECIPROCAL EXCHANGE, Defendant, and
Michigan Property & Casualty Guaranty Association, Defendant-Appellee, and
Second Injury Fund (Dual Employment Provision), Defendant-Appellant.
Docket No. 137178. COA No. 278676.
Supreme Court of Michigan.
December 30, 2008.

Order
On order of the Court, the application for leave to appeal the July 17, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.